352 S.W.2d 129 (1961)
Reynold M. GARDNER, Appellant,
v.
STATE of Texas, Appellee.
No. 34133.
Court of Criminal Appeals of Texas.
December 13, 1961.
No attorney for appellant of record on appeal.
Leon B. Douglas, State's Atty., Austin, for the State.
DICE, Commissioner.
This is an attempted appeal by appellant from an order of the Judge of the District Court of Dallam County, adjudging him in contempt of court.
In this State there is no right to an appeal from an order of contempt. The only remedy to review such an order is by Writ of Habeas Corpus, when the relator is in custody. 12 Tex.Jur.2nd, sections 57 and 59, pages 535-536. Pegram v. State, 72 Tex. Crim. 176, 161 S.W. 458 and Long v. State, 82 Tex. Crim. 403, 199 S.W. 619.
The appeal is accordingly dismissed.
Opinion approved by the Court.